As filed with the U.S. Securities and Exchange Commission on July 28, 2010 File No. 033-123467 File No. 811-21732 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No.7 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 9 (Check appropriate box or boxes.) MGI FUNDS (Exact Name of Registrant as Specified in Charter) 99 High Street, Boston, MA02110 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code (617) 747-9500 Scott M. Zoltowski, Esquire Mercer Global Investments, Inc. 99 High Street Boston MA02110 (Name and Address of Agent for Service) Please send copies of all communications to: Bruce G. Leto, Esquire Mark A. Sheehan, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8027 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [ ] on [Date] pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on [Date] pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on [Date] pursuant to paragraph (a)(2) of Rule If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. MGI FUNDS™ MGI US Large Cap Growth Equity Fund (Class S: N/A) MGI US Large Cap Value Equity Fund (Class S: N/A) MGI US Small/Mid Cap Growth Equity Fund (Class S: N/A) MGI US Small/Mid Cap Value Equity Fund (Class S: N/A) MGI Non-US Core Equity Fund (Class S: N/A) MGI Core Opportunistic Fixed Income Fund (Class S: N/A) MGI US Short Maturity Fixed Income Fund (Class S: N/A) Prospectus July 31, This prospectus offers Class S shares in the seven series (each a “Fund,” and together, the “Funds”) of the MGI Funds (the “Trust”). This prospectus contains information about the ClassS Shares of the Funds that you should read carefully before you invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. Contents Page Summary of the Funds 2 MGI US Large Cap Growth Equity Fund 2 MGI US Large Cap Value Equity Fund 7 MGI US Small/Mid Cap Growth Equity Fund 12 MGI US Small/Mid Cap Value Equity Fund 17 MGI Non-US Core Equity Fund 23 MGI Core Opportunistic Fixed Income Fund 29 MGI US Short Maturity Fixed Income Fund 36 Important Additional Information 41 Details about the Funds 42 The Manager of Managers Structure 42 Investment Objectives and Principal Investment Strategies 42 Domestic Equity Funds: 42 MGI US Large Cap Growth Equity Fund 42 MGI US Large Cap Value Equity Fund 47 MGI US Small/Mid Cap Growth Equity Fund 51 MGI US Small/Mid Cap Value Equity Fund 54 Foreign Equity Fund: 58 MGI Non-US Core Equity Fund 58 Fixed Income Funds: 63 MGI Core Opportunistic Fixed Income Fund 63 MGI US Short Maturity Fixed Income Fund 67 Risks of the Funds 68 Cash and Short-Term Investments 75 Additional Information 75 Selective Disclosure of Portfolio Holdings 76 Who Manages the Funds 76 Investment Advisor and the Subadvisors 76 Administrative Services 79 Pricing of Fund Shares 79 Purchasing and Selling Fund Shares 80 Class S Shares 80 Marketing and Shareholder Services (12b-1) Plan 80 Purchasing Class S Shares 81 Customer Identification 81 Selling Class S Shares 82 Selling Class S Shares through Your Financial Advisor 82 Selling Class S Shares Directly to the Funds 82 Additional Requirements 82 Payments by the Funds 82 Redemptions by the Funds 83 Exchanging Class S Shares 83 Frequent Trading of Fund Shares 83 Fund Distributions and Taxes 85 Financial Highlights 87 Summary of the Funds MGI US Large Cap Growth Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, which includes capital appreciation and income. Fees and Expenses These tables summarize the fees and expenses that you may pay if you invest in the Class S Shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee on shares owned less than 30 days (as a % of total redemption proceeds) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.55% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses(including custodial, legal, audit, transfer agent and sub-transfer agent payments, Trustees’ fees and expenses, and an internal administrative fee of 0.15% paid by the Class S shares of the Fund to the Advisor) 0.36% Acquired Fund Fees and Expenses None Total Annual Fund Operating Expenses 1.16% Management Fee Waiver/Expense Reimbursements 0.09% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement1 1.07% 1 The Trust, with respect to the Fund, and Mercer Global Investments, Inc. (the “Advisor”) have entered into a written contractual fee waiver and expense reimbursement agreement (the “expense reimbursement agreement”) pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses to the extent that the Fund’s expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) otherwise would exceed the “Net Expenses” shown in the table above for the Class S shares of the Fund.Pursuant to the expense reimbursement agreement, the Advisor is entitled to be reimbursed for any fees the Advisor waives and Fund expenses that the Advisor reimburses for a period of three years following such fee waivers and expense reimbursements, to the extent that such reimbursement of the Advisor by the Fund will not cause the Fund to exceed any applicable expense limitation that is in place for the Fund.The expense reimbursement agreement will remain in effect through March 31, 2011, and will continue in effect from year to year thereafter unless terminated by the Trust or the Advisor. Example The example below is intended to help you compare the costs of investing in the Class S Shares of the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Class S shares of the Fund for the time periods shown, that your investment has a 5% return each year, and that the Fund’s operating expenses remain the same as shown above. 2 Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years $ 109 $ 360 $ 630 $ 1,401 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.
